EXHIBIT 10.1



    
    






 
 
 
 
 



SUBSCRIPTION AGREEMENT
by and between
CHENIERE ENERGY, INC.
and
RRJ CAPITAL II LTD
relating to convertible PIK notes of
Cheniere Energy, Inc.


Dated
November 10, 2014


 
 
 
 
 









--------------------------------------------------------------------------------







EXHIBIT I

CHENIERE ENERGY, INC.
SUBSCRIPTION AGREEMENT
Recitals
THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.
THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.
This Subscription Agreement (this “Agreement”) is dated and effective as of
November 10, 2014, by and between Cheniere Energy, Inc., a Delaware corporation
(the “Company”) and RRJ Capital II Ltd, a limited liability company incorporated
in the Cayman Islands (the “Purchaser”).
The Purchaser has agreed to purchase, and the Company has agreed to issue,
convertible PIK notes of the Company (the “Notes”) in the aggregate amount of
US$1,000,000,000 to be evidenced by a Note issued to the Purchaser in
substantially the form attached to this Agreement as Exhibit A. Proceeds of the
Note are to be used (a) in the development, construction, operation, maintenance
and ownership of facilities in San Patricio County and Nueces County in the
vicinity of Portland, Texas, on the La Quinta Channel in the Corpus Christi Bay,
(b) the development, construction, operation, maintenance and ownership of a gas
pipeline and related facilities designed to transport feed and fuel gas and (c)
general corporate purposes.
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
Agreement
1.Definitions.  The following terms have the meanings set forth in this Section
1, when used in this Agreement:
1.1
“Affiliate” means the same in this Agreement as that term is defined in Rule 405
of the Securities Act.

1.2
“Agreement” has the meaning set forth in the Recitals.

1.3
“Annex” has the meaning set forth in Section 5.10.

1.4
“Bloomberg” means Bloomberg Financial Markets.

1.5
“Board of Directors” means the Board of Directors of the Company or, with
respect to any action to be taken by the Board of Directors, any committee of
the Board of Directors duly authorized to take such action.

1.6
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York or the Republic of Singapore are
authorized or required by law to remain closed.

1.7
“Closing” has the meaning set forth in Section 3.

1.8
“Closing Price” means, for any security as of any date, the closing price for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the closing price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg. If the Closing Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Purchaser. If the Company and the Purchaser are unable to
agree upon the fair market value of such security, then such dispute shall be
resolved pursuant to Section 19 of the Note. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.


2

--------------------------------------------------------------------------------







EXHIBIT I

1.9
“Common Stock” means the Company’s common stock, par value US$0.003 per share,
or any other class of stock resulting from successive changes or
reclassifications of such Common Stock.

1.10
“Company” has the meaning set forth in the Recitals.

1.11
“Convertible Note Documents” means this Agreement and the Notes.

1.12
“Effectiveness Period” has the meaning set forth in Section 6.2.1.

1.13
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

1.14
“Exchange Notes” means 2014 Unsecured PIK Convertible Notes due 2021 of the
Company, identical in all material respects to the Notes, except for references
to restrictive legends and transfer restrictions relating to the Notes.

1.15
“Exchange Offer Deadline” has the meaning set forth in Section 6.1.1.

1.16
“Exchange Offer” has the meaning set forth in Section 6.1.

1.17
“Exchange Offer Registration Period” has the meaning set forth in Section 6.1.1.

1.18
“Exchange Offer Registration Statement” has the meaning set forth in Section
6.1.1.

1.19
“Exchange Shares” means the shares of common stock to be issued upon an exchange
of each Note.

1.20
“Filing Deadline” means the date that is one hundred eighty (180) days after the
Closing.

1.21
“Initial Permitted Transferee” means Temasek Holdings (Private) Limited, and any
of its Affiliates.

1.22
“Holder” means (i) initially, the Purchaser and (ii) any holder who is
transferred all or any part of the Note by the Purchaser pursuant to Section
8.2.

1.23
“Indenture” has the meaning set forth in Section 7.2.

1.24
“Material Adverse Effect” means any circumstance or condition affecting the
business, properties, assets, operations or financial condition of the Company
and its subsidiaries, taken as a whole, that, individually or in the aggregate,
would materially adversely affect the authority or ability of the Company to
perform its payment obligations under the Convertible Note Documents.

1.25
“Note” has the meaning set forth in the Recitals.

1.26
“OFAC” has the meaning set forth in Section 5.10.

1.27
“Patriot Act” has the meaning set forth in Section 5.10.

1.28
“Person” means an individual or legal entity, including but not limited to a
corporation, a limited liability company, a partnership, a joint venture, a
trust, an unincorporated organization and a government or any department or
agency thereof.

1.29
“Principal Market” means NYSE MKT LLC.

1.30
“Purchase Price” has the meaning set forth in Section 2.

1.31
“Purchaser” has the meaning set forth in the Recitals.

1.32
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

1.33
“Registrable Securities” means (i) the Notes, (ii) the shares of Common Stock
issued or issuable in exchange for principal under the Note (the “Exchange
Shares”) and (iii) upon original issuance thereof, any shares of capital stock
issued or issuable with respect to the Exchange Shares as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise,
issued to or held by the Purchaser.


3

--------------------------------------------------------------------------------







EXHIBIT I

1.34
“Registration Statement” has the meaning set forth in Section 6.2.

1.35
“Regulation D” means Regulation D promulgated under the Securities Act.

1.36
“Regulation S” means Regulation S promulgated under the Securities Act.

1.37
“Rule 144A” means Rule 144A promulgated under the Securities Act.

1.38
“SEC” means the United States Securities and Exchange Commission.

1.39
“SEC Documents” has the meaning set forth in Section 5.2.6.

1.40
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

1.41
“Suspension Event” has the meaning set forth in Section 6.4.1.

1.42
“Suspension Period” has the meaning set forth in Section 6.4.2.

1.43
“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York Time).

1.44
“Trustee” means the trustee under the Indenture and, if existent, the trustee
under any indenture governing the Exchange Notes.

2.Subscription and Issuance of Notes.
2.1
Subject to the terms and conditions set forth herein, on the date of Closing
referred to in Section 3 hereof, the Purchaser shall purchase from the Company,
and the Company shall sell and issue to the Purchaser US$1,000,000,000 aggregate
principal amount of the Notes for a purchase price (the “Purchase Price”) of
US$1,000,000,000. The Purchaser acknowledges that the Notes will be subject to
restrictions on transfer as set forth in this Agreement.

2.2
Subject to the terms and conditions described in the Note, the Notes shall be
convertible into shares of Common Stock at the conversion price provided in
Section 3(b) of the Note. On the date of Closing, the initial conversion price
shall be calculated as one hundred thirty percent (130%) of the Closing Price on
November 10, 2014.

3.    Closing. The closing of the transactions contemplated herein (the
“Closing”) shall take place on November 28, 2014. The Closing shall take place
at the offices of Sullivan & Cromwell LLP, counsel for the Company, 125 Broad
Street, New York, New York 10004 or such other location as determined by the
Company. At the Closing, the Purchaser shall remit payment of the Purchase Price
by wire transfer of immediately available funds or other means approved by the
Company at or prior to the Closing and the Company shall deliver to the
Purchaser the Note bearing an appropriate legend referring to the fact that the
Notes were sold in reliance upon an exemption from registration under the
Securities Act.
4.Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser as follows:
4.1
Organization and Qualification. The Company is incorporated and validly existing
as a corporation and in good standing under the laws of the State of Delaware,
and has the requisite power and authority (corporate or other) to own its
properties and to carry on its business as now being conducted.  The Company is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except where the
failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect. 


4

--------------------------------------------------------------------------------







EXHIBIT I

4.2
Subsidiaries. Each subsidiary of the Company has been duly formed and is validly
existing and in good standing under the laws of its jurisdiction of
incorporation, with the requisite power and authority (corporate or other) to
own its properties and to carry on its business as now being conducted. Each
subsidiary of the Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so qualified or be in good standing
would not reasonably be expected to have a Material Adverse Effect.

4.3
Authorization; Enforcement; Validity. The Company has the requisite power and
authority (corporate or other) to enter into and perform its obligations under
the Convertible Note Documents and to issue the Exchange Shares in accordance
with the terms of the Convertible Note Documents.  The execution and delivery of
the Convertible Note Documents by the Company and the consummation by the
Company of the transactions contemplated by the Convertible Note Documents
(including the issue of the Exchange Shares) have been duly authorized by the
Board of Directors and no further filing, consent or authorization is required
by the Company, its Board of Directors or its stockholders.  The Convertible
Note Documents have been duly executed and delivered by the Company, and
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

4.4
Issuance of Notes. The Exchange Shares have been duly reserved for issuance, are
duly authorized and form part of the authorized equity capitalization of the
Company and, upon issuance in accordance with the terms hereof, will be validly
issued and free from all preemptive or similar rights, taxes, liens and charges
with respect to the issue thereof and the Exchange Shares will be fully paid and
nonassessable with the holders being entitled to all rights accorded to a holder
of Common Stock.  Assuming the accuracy of each of the Purchaser’s
representations and warranties set forth in Section 5 of this Agreement, the
offer and issuance by the Company of the Note and the Exchange Shares are exempt
from registration under the Securities Act and will be issued in compliance with
all applicable federal and state securities laws.

4.5
No Conflicts.  The execution, delivery and performance of the Convertible Note
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (a) result in a violation of any
certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of the Company, any capital stock of
the Company or bylaws of the Company or any of its subsidiaries; (b) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party; or
(c) result in a violation of any applicable law, rule, regulation, order,
judgment or decree, including without limitation, federal and state securities
laws and regulations and the rules and regulations of any national securities
exchange applicable to the Company or its subsidiaries or by which any property
or asset of the Company or its subsidiaries is bound or affected, except in the
cases of clauses (b) and (c) such as would not reasonably be expected to have a
Material Adverse Effect.

4.6
Absence of Existing Defaults and Conflicts. Except as otherwise disclosed in the
SEC Documents (including documents furnished to the SEC), neither the Company
nor any of its subsidiaries is in violation of its respective charter or by-laws
or in default (or with the giving of notice or the lapse of time would be in
default) under any existing obligation, agreement, covenant or condition
contained in any indenture, loan agreement, mortgage, lease or other agreement
or instrument to which any of them is a party or by which any of them is bound
or to which any of the properties of any of them is subject, except such
violations or defaults that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

4.7
Consents.  Assuming the accuracy of the representations and warranties set forth
in Section 5 of this Agreement, neither the Company nor any of its subsidiaries
is required to obtain any consent, authorization or order of, or make any filing
or registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Convertible Note
Documents, in each case in accordance with the terms hereof or thereof, other
than (a) any consent, authorization or order that has been obtained as of the
date hereof; (b) any filing or registration that has been made as of the date
hereof; (c) any filings which may be required


5

--------------------------------------------------------------------------------







EXHIBIT I

to be made by the Company with the SEC, state securities administrators or the
Principal Market, subsequent to the Closing; and (d) such consents,
authorizations, orders, registrations or actions the failure of which to obtain
or make would not reasonably be expected to have a Material Adverse Effect. 
4.8
No General Solicitation.  Neither the Company, nor any of its subsidiaries, or
to the Company’s knowledge, any of its or their Affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the Notes. 

4.9
No Integrated Offering.  Neither the Company nor any of its Affiliates, or any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Notes under the Securities Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Notes to require approval of
stockholders of the Company for purposes of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.  Neither the Company nor any of its
Affiliates, or any Person acting on their behalf, will take any action or steps
referred to in the preceding sentence that would require registration of the
issuance of any of the Notes under the Securities Act.

4.10
SEC Documents; Financial Statements.  During the two (2) years prior to the date
hereof, the Company has timely filed all appropriate SEC Documents.  As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (solely to the extent any
information contained in such SEC Documents has not been amended, modified,
supplemented, corrected, rescinded or otherwise withdrawn in subsequent material
filed by the Company with the SEC), contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  As of their
respective filing dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (a) as may be otherwise indicated in such financial
statements or the notes thereto; or (b) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments and to the extent
that such unaudited statements exclude footnotes). 

4.11
Material Adverse Change.  Since December 31, 2013, other than as disclosed in
the SEC Documents, (a) there has been no material adverse change and no material
adverse development, or event involving a prospective material adverse change in
the business, properties, operations or financial condition of the Company or
its subsidiaries, taken as a whole; (b) the Company has not paid or declared any
dividends or other distributions with respect to its capital stock; (c) there
has not been any change in the capital stock of the Company other than grants,
exercises, terminations, or forfeitures of securities under the Company’s equity
or compensation plans.

4.12
No Undisclosed Events or Circumstances. Except for the Note pursuant to this
Agreement, since December 31, 2013, no event or circumstance has occurred or
exists with respect to the Company or any of its subsidiaries or their
respective businesses, properties, operations or financial condition, that,
under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the SEC Documents.

4.13
Internal Accounting and Disclosure Controls.  The Company and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations; (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset and liability
accountability; (c) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization; and
(d) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate


6

--------------------------------------------------------------------------------







EXHIBIT I

action is taken with respect to any difference.  The Company and its
subsidiaries maintain disclosure controls and procedures (as such term is
defined in Rule 13a-15 under the Exchange Act) that are effective at the
reasonable assurance level to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. The Company has not publicly disclosed or reported to its Board of
Directors or any internal committee formed as part of its disclosure controls
and procedures, and the Company does not reasonably expect to publicly disclose
or report to its Board of Directors or any internal committee formed as part of
its disclosure controls and procedures, a significant deficiency, material
weakness, change in internal controls, or fraud involving management or other
employees who have a significant role in the Company’s disclosure controls and
procedures, any violation of, or failure to comply with, the Securities Act
and/or the Exchange Act, or any such matter which, if determined adversely,
would have a Material Adverse Effect.
4.14
No Unlawful Payments. Neither the Company nor any of its subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company or its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.

4.15
Compliance with OFAC. None of the Company, any of its subsidiaries, any
director, officer agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by OFAC;
and the Company will not, directly or indirectly, use the proceeds of the Notes,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions by OFAC.

5.Representations and Warranties of Purchaser. The Purchaser hereby represents
and warrants to the Company as follows:
5.1
Acquisition for Own Account. The Purchaser is acquiring the Note for such
Purchaser’s own account for investment purposes only, and does not intend to
distribute the Note or Exchange Shares.  The Purchaser has not solicited offers
for, or offered or sold, and will not solicit offers for, or offer or sell, the
Note or the Exchange Shares by means of any form of general solicitation or
general advertising within the meaning of Rule 502(a) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.    

5.2
Status.

5.2.1
The Purchaser either (i) is (A) an “accredited investor” within the meaning of
Rule 501 of Regulation D, (B) a QIB, (C) aware that the sale of the Notes
(together with any Exchange Shares issuable upon conversion of the Notes, the
“Securities”) to it is being made in reliance on a private placement exemption
from registration under the Securities Act and (D) acquiring the Securities for
its own account or for the account of a QIB, or (ii) is not a U.S. person and is
purchasing the Notes in an offshore transaction all in accordance with
Regulation S.

5.2.2
The Purchaser understands and agrees that the Securities are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act, that such Securities have not been and, except in the sole
discretion of the Company or as otherwise provided herein, will not be
registered under the Securities Act and that such Securities may be offered,
resold, pledged or otherwise transferred only pursuant to a registration
statement or pursuant to an exemption from registration under the Securities Act
and any applicable U.S. state securities laws, and that it will notify any
subsequent purchaser of Securities from it of the resale restrictions referred
to above, as applicable.


7

--------------------------------------------------------------------------------







EXHIBIT I

5.2.3
The Purchaser agrees with the Company that, to the extent it desires to resell
any of the Notes, it will solicit offers for the Notes from, and will offer the
Notes only to, (1) the Initial Permitted Transferee; and/or (2) (i) in the
United States to Persons whom such Purchaser reasonably believes to be QIBs or,
if any such Person is buying for one or more institutional accounts for which
such Person is acting as fiduciary or agent, only when such Person has
represented to such Purchaser that each such account is a QIB, to whom notice
has been given that such sale or delivery is being made in reliance on Rule 144A
and, in each case, in transactions under Rule 144A and otherwise in compliance
with this Agreement including the transfer restrictions contained herein,
(ii) outside of the United States in an offshore transaction in accordance with
Rule 904 of Regulation S under the Securities Act, (iii) pursuant to an
exemption from registration under the Securities Act provided by Rule 144
thereunder (if available), or (iv) pursuant to an effective registration
statement under the Securities Act, in each of cases (i) through (iv) in
accordance with any applicable securities laws of any state of the United
States.

5.2.4
It understands that, unless sold pursuant to a registration statement that has
been declared effective under the Securities Act or in compliance with Rule 144,
the Company may require that the Securities will bear a legend or other
restriction substantially to the effect set forth in the form of Note set out in
Exhibit A to this Agreement (it being agreed that if the Securities are not
certificated, other appropriate restrictions shall be implemented to give effect
thereto).

5.2.5
The Purchaser:

(a)
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Securities; and

(b)
has the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment.

5.2.6
The Purchaser acknowledges that (i) it has conducted its own investigation of
the Company and the terms of the Securities, (i) it has had access to the
Company’s public filings with the SEC (the “SEC Documents”) and to such
financial and other information as it deems necessary to make its decision to
purchase the Securities, and (iii) it has been offered the opportunity to ask
questions of the Company and received answers thereto, as it deemed necessary in
connection with the decision to purchase the Securities.

5.2.7
The Purchaser understands that the Company will rely upon the truth and accuracy
of the foregoing representations, acknowledgements and agreements in Section 5
and agrees that if any of the representations and acknowledgements therein
deemed to have been made by it by its purchase of the Securities is no longer
accurate, it shall promptly notify the Company.

5.3
Organization and Standing. The Purchaser is a corporation or other entity duly
incorporated or formed, validly existing under the laws of the jurisdiction of
its incorporation or formation.

5.4
Authorization. The Purchaser has the full power and authority to enter into this
Agreement, and (assuming due execution by the Company) the Agreement constitutes
its valid and legally binding obligation, enforceable against it in accordance
with its terms.

5.5
Compliance with Securities Laws. The Purchaser will comply with all applicable
securities laws and regulations in effect in any jurisdiction in which the
Purchaser purchases or sells Notes and obtain any consent, approval or
permission required for such purchases or sales under the laws and regulations
of any jurisdiction to which the Purchaser is subject or in which the Purchaser
makes such purchases or sales, and the Company shall have no responsibility
therefor.

5.6
Consultation With Own Attorney. The Purchaser has been advised to consult with
its own attorney and other financial and tax advisers regarding all legal
matters concerning an investment in the Company, and has done so, to the extent
such Purchaser considers necessary.

5.7
Tax Consequences. The Purchaser acknowledges that the tax consequences of
investing in the Company will depend on particular circumstances, and neither
the Company, the Company’s officers, any other investors, nor the partners,
shareholders, members, managers, agents, officers, directors, employees,
affiliates or


8

--------------------------------------------------------------------------------







EXHIBIT I

consultants of any of them, will be responsible or liable for the tax
consequences to the Purchaser of an investment in the Company.
5.8
Tax Forms. Purchaser shall deliver to Company the relevant IRS Form W-8 or W-9,
and such form will be true and correct as of the Closing Date.

5.9
Legends. The Purchaser understands that the certificates evidencing its Notes
may bear a legend substantially similar to the following, and other legends as
may be determined by the Company upon consultation with its legal counsel:

“NEITHER THIS 2014 UNSECURED CONVERTIBLE NOTE (THIS “NOTE”) NOR THE SHARES INTO
WHICH THIS NOTE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS.  THIS NOTE AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR PLEDGED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE
TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A OR TO PERSONS OUTSIDE OF THE US PURSUANT
TO REGULATION S UNDER SAID ACT.”
5.10
Patriot Act. All capitalized words and phrases and all defined terms used in the
USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001) and in other
statutes and all orders, rules and regulations of the United States government
and its various executive departments, agencies and offices related to the
subject matter of the Patriot Act, including Executive Order 13224 effective
September 24, 2001 (collectively referred to as the “Patriot Act”) are
incorporated into this Section. The Purchaser and each and every Person
affiliated with such Purchaser is: (i) not a “blocked” person listed in the
Annex to Executive Order Nos. 12947, 13099 and 13224 and all modifications
thereto or thereof (the “Annex”); (ii) in full compliance with the requirements
of the Patriot Act and all other requirements contained in the rules and
regulations of the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”); (iii) not in receipt of any notice from the Secretary of State or the
Attorney General of the United States or any other department, agency or office
of the United States claiming a violation or possible violation of the Patriot
Act; and (iv) not listed as a Specially Designated Terrorist or as a “blocked”
person on any lists maintained by the OFAC pursuant to the Patriot Act or any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and regulations of the OFAC issued pursuant to the Patriot Act or
on any other list of terrorists or terrorist organizations maintained pursuant
to the Patriot Act.

6.Exchange Offer or Resale Shelf.
6.1
Exchange Offer. As soon as reasonably practicable, the Company shall seek
approval from the SEC to permit the Company to register with the SEC a proposed
offer (the “Exchange Offer”) to Holders, who would not otherwise be prohibited
by any law or policy of the SEC from participating in the Exchange Offer, in
exchange for the Notes, a like principal amount of Exchange Notes under the
Securities Act. If permitted by applicable law and approved by the SEC, then the
Company shall use its reasonable commercial efforts to register the Exchange
Offer under the Securities Act and consummate the Exchange Offer as follows:

6.1.1
The Company shall use its reasonable best efforts to, at its own cost (i)
prepare and file with the SEC a registration statement (the “Exchange Offer
Registration Statement”) on an appropriate form under the Securities Act, with
respect to the Exchange Offer, (ii) cause such Exchange Offer Registration
Statement to become effective under the Securities Act, (iii) issue on or prior
to the first anniversary of the Closing (or if such date is not a Business Day,
the next succeeding Business Day) (the “Exchange Offer Deadline”), Exchange
Notes in exchange for all Notes validly tendered prior thereto in the Exchange
Offer and (iv) maintain the effectiveness of the Exchange Offer Registration
Statement for a period of not less than thirty (30) days (or longer, if required
by applicable law) after the date notice of the Exchange Offer is mailed to the
Holders (such period being called the “Exchange Offer Registration Period”). The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate applicable law or any applicable interpretation
of the staff of the SEC.


9

--------------------------------------------------------------------------------







EXHIBIT I

6.1.2
The Company shall use its reasonable best efforts to keep the Exchange Offer
Registration Statement effective and to amend and supplement the prospectus
contained therein, in order to permit such prospectus to be lawfully delivered
by all persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as such persons must comply with such requirements
in order to resell the Exchange Notes.

6.1.3
As soon as practicable after the declaration of the effectiveness of the
Exchange Offer Registration Statement, the Company shall commence the Exchange
Offer, it being the objective of such Exchange Offer to enable each Holder of
Notes electing to exchange the Notes for Exchange Notes (assuming that such
Holder is not an affiliate of the Company within the meaning of the Securities
Act, acquires the Exchange Notes in the ordinary course of such Holder’s
business and has no arrangements with any person to participate in the
distribution of the Exchange Notes and is not prohibited by any law or policy of
the SEC from participating in the Exchange Offer) to trade such Exchange Notes
from and after their receipt without any limitations or restrictions under the
Securities Act and without material restrictions under the securities laws of
the several states of the United States of America.

6.1.4
If the Company effects the Exchange Offer, the Company will be entitled to close
the Exchange Offer thirty (30) days after the commencement thereof, provided
that the Company has accepted all the Notes theretofore validly tendered in
accordance with the terms of the Exchange Offer.

6.1.5
Interest on each Exchange Note will accrue from the last interest payment due
date on which interest was paid on the Notes surrendered in exchange therefor.

6.1.6
The Company may require each Holder as a condition to participation in the
Exchange Offer to represent (i) that any Exchange Notes received by it will be
acquired in the ordinary course of its business, (ii) that at the time of the
commencement and consummation of the Exchange Offer such Holder has not entered
into any arrangement or understanding with any Person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange Notes in
violation of the provisions of the Securities Act, (iii) that if such Holder is
an “affiliate” of the Company within the meaning of Rule 405 of the Securities
Act, it will comply with the registration and prospectus delivery requirements
of the Securities Act to the extent applicable to it, (iv) if such Holder is not
a broker-dealer, that it is not engaged in, and does not intend to engage in,
the distribution of the Notes and (v) if such Holder is a broker-dealer, that it
will deliver a Prospectus in connection with any resale of the Exchange Notes.

6.1.7
In connection with the Exchange Offer, the Company shall:

(a)
mail, or cause to be mailed, to each Holder a copy of the prospectus forming
part of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal and any related documents;

(b)
keep the Exchange Offer open for not less than thirty (30) days (or longer, if
required by applicable law) after the date notice thereof is mailed to the
Holders;

(c)
utilize the services of a depositary for the Exchange Offer with an address in
the Borough of Manhattan, The City of New York, which may be the Trustee or an
affiliate of the Trustee;

(d)
permit Holders to withdraw tendered Notes at any time prior to the close of
business, New York Time, on the last Business Day on which the Exchange Offer
shall remain open; and

(e)
otherwise comply in all material respects with all applicable laws.

6.1.8
As soon as practicable after the close of the Exchange Offer, the Company shall:

(a)
accept for exchange all the Notes validly tendered and not withdrawn pursuant to
the Exchange Offer;

(b)
deliver to the Trustee for cancellation all the Notes so accepted for exchange;
and


10

--------------------------------------------------------------------------------







EXHIBIT I

(c)
cause the Trustee to authenticate and deliver promptly to each Holder tendering
such Notes, Exchange Notes equal in principal amount to the Notes of such Holder
so accepted for exchange.

6.1.9
The Exchange Notes shall be issued under, and entitled to the benefits of, the
Indenture or a trust indenture that is identical to the Indenture (other than
such changes as are necessary to comply with any requirements of the SEC to
effect or maintain the qualifications thereof under the TIA), which will provide
that the Exchange Notes will not be subject to the transfer restrictions set
forth in the Indenture and that the Exchange Notes and all Notes not exchanged
in the Exchange Offer, if any, will be deemed one class of security and entitled
to consent together on all matters as one class.

6.1.10
Notwithstanding any other provisions hereof, the Company will ensure that (i)
any Exchange Offer Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto complies in all
material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Exchange Offer Registration Statement, and any supplement to
such prospectus, does not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

6.2
Resale Shelf. If the SEC does not approve registration of the Exchange Offer or
an Exchange Offer would not be permitted by applicable laws, the Company shall
use its reasonable best efforts to prepare, and no later than the Filing
Deadline, to file with the SEC a registration statement covering the resale of
all unregistered Registrable Securities then issued or issuable with respect to
the amounts paid under the Note as of the date the Registration Statement is
initially filed with the SEC. The registration statement so filed will be either
(i) an automatic registration statement on Form S-3, (ii) an amendment to the
Company’s existing automatic registration statement on Form S-3 (File No.
333-181190), as amended, filed with the SEC on May 7, 2012, or (iii) a
registration statement on such other form for registration of the Registrable
Securities under the Securities Act (each of (i), (ii) and (iii) above, a
“Registration Statement”). In the case such registration statement is not
automatically effective pursuant to Rule 463(e) promulgated under the Securities
Act, the Company shall use its reasonable best efforts to have such Registration
Statement declared effective by the SEC as promptly as practicable.

6.2.1
The Company shall use its reasonable best efforts to keep such Registration
Statement continuously effective under the Securities Act under the Securities
Act until the earlier of the date when all Registrable Securities covered by
such Registration Statement (i) have been sold pursuant to the Registration
Statement or Rule 144 or (ii) such time as the Company reasonably determines
that the Registrable Securities may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144, as determined by legal counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company’s transfer agent and the Purchaser (the “Effectiveness Period”). The
Registration Statement filed or amended pursuant to this Section 6 may include
other securities of the Company.

6.2.2
If the Company is a WKSI at the time of the filing of the Registration
Statement, the Company will use commercially reasonable efforts to remain a WKSI
and not become an ineligible issuer (as defined in Rule 405 under the Securities
Act) during the Effectiveness Period.

6.3
Registration Procedures.

6.3.1
The Company shall keep the Purchaser advised in writing as to the initiation of
such registration under this Section 6 and as to the completion thereof. In
addition, subject to Section 6.2 above, the Company shall, to the extent
applicable to the Registration Statement:

(a)
prepare and file with the SEC such amendments and supplements to the
Registration Statement as may be necessary or appropriate to keep such
registration continuously effective and free from any material misstatement or
omission necessary to make the statements therein, in light of the
circumstances, not misleading, and comply with


11

--------------------------------------------------------------------------------







EXHIBIT I

provisions of the Securities Act with respect to the disposition of all
securities covered thereby during the Effectiveness Period;
(b)
update, correct, amend and supplement the Registration Statement as necessary;

(c)
notify the Holders promptly when the Registration Statement is declared
effective by the SEC (unless such Registration Statement is automatically
effective upon filing), and furnish such number of prospectuses, including
preliminary prospectuses, and other documents incident thereto as any Holder may
reasonably request from time to time;

(d)
use its commercially reasonable efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions of
the United States where an exemption is not available and as any Holder may
reasonably request to enable it to consummate the disposition in such
jurisdiction of the Registrable Securities (provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this provision or (ii)
consent to general service of process in any such jurisdiction, or (iii) subject
itself to taxation in any jurisdiction where it is not already subject to
taxation);

(e)
notify each Holder at any time when a prospectus relating to the Registrable
Securities is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in the
Registration Statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading and, subject to
Section 6.5, the Company will prepare a supplement or amendment to such
prospectus, so that, as thereafter delivered to purchasers of such shares, such
prospectus will not contain any untrue statements of a material fact or omit to
state any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(f)
cause all such Registrable Securities to be listed on each securities exchange
on which similar securities issued by the Company are then listed and obtain all
necessary approvals for trading thereon;

(g)
provide a transfer agent and registrar for all such Registrable Securities not
later than the effective date of the Registration Statement;

(h)
upon the sale of any Registrable Securities pursuant to the Registration
Statement, direct the transfer agent to remove all restrictive legends from all
certificates or other instruments evidencing the Registrable Securities; and

(i)
to advise the Holder promptly after it has received notice or obtained knowledge
of the existence of any stop order by the SEC delaying or suspending the
effectiveness of the Registration Statement or of the initiation or threat of
any proceeding for that purpose, and to make every commercially reasonable
effort to obtain the withdrawal of any order suspending the effectiveness of the
Registration Statement at the earliest possible time.

6.3.2
Notwithstanding anything stated or implied to the contrary in Section 6.3.1
above, the Company shall not be required to consent to any underwritten offering
of the Registrable Securities or to any specific underwriter participating in
any underwritten public offering of the Registrable Securities.

6.3.3
The Purchaser agrees that upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 6.3.1(e), and subject to
Section 6.4, such Holder will forthwith discontinue such Holder’s disposition of
Registrable Securities pursuant to the registration statement relating to such
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 6.3.1(e) and, if so
directed by the Company, will deliver to the Company at the Company’s expense
all copies, other than permanent file copies, then in such Holder’s possession,
of the prospectus relating to such Registrable Securities current at the time of
receipt of such notice.


12

--------------------------------------------------------------------------------







EXHIBIT I

6.3.4
Except as required by law, all expenses incurred by the Company in complying
with this Section 6.3, including but not limited to, all registration,
qualification and filing fees, printing expenses, fees and disbursements of
counsel and accountants for the Company, blue sky fees and expenses (including
fees and disbursements of counsel related to all blue sky matters) incurred in
connection with any registration, qualification or compliance pursuant to this
Section 6.3 shall be borne by the Company. All underwriting discounts and
selling commissions applicable to a sale incurred in connection with any
registration of Registrable Securities and the legal fees and other expenses of
a Holder shall be borne by such Holder.

6.4
Right of Suspension.

6.4.1
Notwithstanding any other provision of this Agreement or any related agreement
to the contrary, the Company shall have the right, at any time, to suspend the
effectiveness of the Registration Statement and offers and sales of the
Registrable Securities pursuant thereto whenever, in the good faith judgment of
the Company, (i) there exists a material development or a potential material
development with respect to or involving the Company that the Company would be
obligated to disclose in the prospectus used in connection with the Registration
Statement, which disclosure, in the good faith judgment of the Company, after
considering the advice of counsel, would be premature or otherwise inadvisable
at such time or (ii) the Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference contains
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances, not misleading, including without limitation that
period annually during which any Registration Statement would require suspension
pending the Company’s new fiscal year financial statements (each, a “Suspension
Event”). In the event that the Company shall determine to so suspend the
effectiveness of the Registration Statement and offers and sales of the
Registrable Securities pursuant thereto, the Company shall, in addition to
performing those acts required to be performed under the Securities Act and/or
the Exchange Act or deemed advisable by the Company, deliver to each Holder
written notice thereof, signed by any officer of the Company. Upon receipt of
such notice, the Holders shall discontinue disposition of the Registrable
Securities pursuant to the Registration Statement and prospectus until such
Holders (i) are advised in writing by the Company that the use of the
Registration Statement and prospectus (and offers and sales thereunder) may be
resumed, (ii) have received copies of a supplemental or amended prospectus, if
applicable, and (iii) have received copies of any additional or supplemental
filings which are incorporated or deemed to be incorporated by reference into
such prospectus. The Company will exercise its reasonable best efforts to ensure
that the use of the Registration Statement and prospectus may be resumed as
quickly as practicable.

6.4.2
The Company’s right to suspend the effectiveness of the Registration Statement
and the offers and sales of the Registrable Securities pursuant thereto, as
described above in this Section 6.4 shall be for a period of time (the
“Suspension Period”) beginning on the date of the occurrence of the Suspension
Event and expiring on the earlier to occur of the date on which the Suspension
Event ceases. Notwithstanding the foregoing, the Company shall be able to
suspend the effectiveness of the Registration Statement and offers and sales of
the Registrable Securities for any time period as may reasonably be required in
order to update the Registration Statement to replace financial information
which is no longer current, as required by applicable securities law. The
Company will exercise its reasonable best efforts to ensure that the use of the
Registration Statement and prospectus may be resumed as quickly as practicable.

6.5
Transfer of Securities. If the Purchaser transfers all or a part of the Note
purchased by it pursuant to Section 8.2, the Company will effect such transfer
of restricted certificates and, if applicable, will promptly amend or supplement
the prospectus forming a part of the Registration Statement to add the
transferee to the selling stockholders in the Registration Statement; provided
that the transferor and transferee shall be required to provide the Company such
information regarding themselves as the Company may reasonably request and as
shall be required in connection with any registration (or amendment or
supplement thereto), referred to in this Agreement.

6.6
No Registration Statement. In the event that neither (i) an Exchange Offer
Registration Statement nor (ii) a Registration Statement has become effective by
the Exchange Offer Deadline, upon the request of any Holder that has held the
Notes or the shares of Common Stock issued upon conversion thereof for at least
one year


13

--------------------------------------------------------------------------------







EXHIBIT I

since the issuance of the Notes, the Company shall take all steps necessary to
promptly effect the removal of the legend described in Section 5.9 from such
Notes or shares of Common Stock, as applicable, and the Company shall bear all
costs associated therewith, regardless of whether the request is made in
connection with a sale or otherwise, so long as such Holder provides to the
Company any information the Company deems reasonably necessary to determine that
the legend is no longer required under the Securities Act or applicable state
laws in the opinion of counsel to the extent the Company reasonably determines
such opinion is necessary, including (if there is no such registration
statement) a certification that the holder is not an Affiliate of the Company
and regarding the length of time the Notes or shares or Common Stock, as
applicable, have been held. Assuming the Notes or Common Stock, as applicable,
have been held for greater than one year since the issuance of the Notes and ,
whether held in certificated form or in book entry with the transfer agent, the
Company agrees that upon request, it shall cooperate with the Purchasers to
ensure that the Notes or the shares of Common Stock, as applicable, are moved to
such Purchaser’s DTC brokerage account according to the instructions provided by
such Purchaser.
7.Conditions to Closing. The obligations of the Purchaser to purchase and pay
for the principal amount of Notes and of the Company to sell the Notes are
subject to the satisfaction at or prior to the Closing of the following
conditions precedent:
7.1
The representations and warranties of the Company contained in Section 4 hereof
and of the Purchaser contained in Section 5 hereof shall be true and correct as
of the Closing in all respects with the same effect as though such
representations and warranties had been made as of the Closing.

7.2
Concurrently with the Closing, the Company shall have entered into an indenture
(in a form agreed between the parties) (the “Indenture”) pursuant to which the
Notes will be issued, and such Indenture shall be in full force and effect.

8.Miscellaneous.
8.1
Survival of Warranties. The representations and warranties of the Company and
the Purchaser contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement for a period of twelve (12) months
after the date of Closing provided, however, that nothing herein shall relieve
any party from liability for the willful breach of any of its representations
and warranties set forth in this Agreement.

8.2
Assignment of Notes. The Purchaser shall be entitled to transfer all or a part
of its Notes purchased by it to:

8.2.1
the Initial Permitted Transferee, provided that the Initial Permitted Transferee
agrees in writing to be subject to the terms of this Agreement as if it were a
Purchaser hereunder. Upon completion of any transfer of Notes to the Initial
Permitted Transferee, the Purchaser shall notify the Company in writing of such
transfer and, so far as it is able to do so, shall procure that the Initial
Permitted Transferee shall deliver evidence in writing of its agreement to be
subject to the terms of this Agreement as if it were a Purchaser hereunder; and

8.2.2
one or more affiliated partnerships or funds managed by it or any of their
respective directors, officers or partners, subject to the prior written consent
of the Company for the first twelve (12) months following the Closing and
provided that any such transferee agrees in writing to be subject to the terms
of this Agreement as if it were a Purchaser hereunder,

provided, in each case, that any such transfer shall be effected in full
compliance with all applicable federal and state securities laws, including, but
not limited to, the Securities Act and the rules of the SEC promulgated
thereunder. For the avoidance of doubt, following the date that is twelve (12)
months from the Closing there shall be no restrictions on the transfer of all or
part of the Notes by the Purchaser.
8.3
Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of, and be binding upon,
the respective successors and permitted assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under, or by reason of, this Agreement,
except as expressly provided in this Agreement.

8.4
Governing Law and Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of


14

--------------------------------------------------------------------------------







EXHIBIT I

this Agreement shall be governed by, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. The Company hereby submits to the exclusive jurisdiction of the state and
federal courts sitting in the Borough of Manhattan in New York City for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
In the event that any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Agreement. Nothing contained
herein shall be deemed or operate to preclude the Purchaser from bringing suit
or taking other legal action against the Company in any other jurisdiction to
collect on the Company’s obligations to the Purchaser, to realize on any
collateral or any other security for such obligations, or to enforce a judgment
or other court ruling in favor of the Purchaser.
8.5
Counterparts and Facsimile Signatures. This Agreement may be executed manually
or by facsimile or electronic signature and in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart.

8.6
Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

8.7
Notices. Except as otherwise provided herein, all notices, requests, waivers and
other communications made pursuant to this Agreement shall be in writing and
shall be conclusively deemed to have been duly given (a) when hand delivered to
the other party, (b) when received by facsimile at the address and number for
such party set forth below, or (c) the next Business Day after deposit with a
national overnight delivery service, postage prepaid, addressed to the parties
as set forth below, with next Business Day delivery guaranteed. A party may
change or supplement its addresses for the purposes of receiving notice pursuant
to this Section 8.7 by giving the other parties written notice of the new
address in the manner set forth above.

8.7.1
If to the Company, to the Company at the following address:

Cheniere Energy, Inc.
700 Milam Street, Suite 800
Houston, Texas
Attention: Chief Financial Officer
Fax No.: (713) 375-6000
Phone No.: (713) 375-5000


With a copy to:


Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: John E. Estes
Fax No.: (212) 291-9049
Phone No.: (212) 558-3316


8.7.2
If to the Purchaser, to the Purchaser at the following address:

RRJ Capital II Ltd
c/o RRJ Management (HK) Limited
802-804 Man Yee Building, 68 Des

15

--------------------------------------------------------------------------------







EXHIBIT I

Voeux Road, Central, Hong Kong Attention: Richard Ong
Fax No.: (852) 2185 7498 / 2185 7040
Phone No.: (852) 3915-6222
In each case with a copy to: RRJ Management (S) Pte. Ltd.
298 Tiong Bahru Road
#13-01 Central Plaza
Singapore 168730
Main line: (65) 6513 1680
Fax: (65) 6276 8167
Email: RRJ_Finance@rrjcap.com


8.7.3
If to Marvell Assets Limited, to the Purchaser at the addresses specified in
section 8.7.2 above and to Marvell Assets Limited at the following address:



Marvell Assets Limited
c/o RRJ Management (HK) Limited
802-804 Man Yee Building, 68 Des
Voeux Road, Central, Hong Kong
Attention: Richard Ong
Fax No.: (852) 2185 7498 / 2185 7040
Phone No.: (852) 3915-6222




8.7.4
If to Preston Asset Holding Ltd, to the Purchaser at the addresses specified in
section 8.7.2 above and to Preston Asset Holding Ltd. at the following address:

Preston Asset Holding Ltd.
c/o RRJ Management (HK) Limited
802-804 Man Yee Building, 68 Des
Voeux Road, Central, Hong Kong
Attention: Richard Ong
Fax No.: (852) 2185 7498 / 2185 7040
Phone No.: (852) 3915-6222


8.8
Finder’s Fee. Each party represents that it neither is nor will be obligated for
any brokers’ fee, finders’ fee or similar compensation in connection with this
transaction.

8.9
Expenses. The Purchaser and the Company shall bear its own fees and expenses in
connection with this transaction.

8.10
Amendments and Waivers. Neither this Agreement nor any provisions hereof shall
be modified, changed, discharged or terminated except by an instrument in
writing, signed by the party against whom any waiver, change, discharge or
termination is sought.

8.11
Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

8.12
Further Assurances. The Company and the Purchaser shall take all further actions
and execute and deliver all further documents that are reasonably required to
effect the transactions contemplated by this Agreement.


16

--------------------------------------------------------------------------------







EXHIBIT I

8.13
Entire Agreement. This Agreement and the documents referred to herein constitute
the entire agreement and understanding among the parties hereto and supersede
all prior and contemporaneous negotiations and agreements between the parties
regarding the subject matter hereof, whether oral or written.

8.14
Publicity. Except as may be required by applicable law, including federal
securities laws, none of the parties hereto shall issue a publicity release or
announcement or otherwise make a public disclosure concerning this Agreement or
the transactions contemplated hereby, without prior approval by the other
parties hereto. Notwithstanding the foregoing, the Company shall be entitled to
issue press release(s) regarding such transactions upon the Closing.

8.15
Independent Counsel. The Purchaser confirms that either he or it has consulted
with separate legal counsel or has determined of his or its free will not to
obtain such separate representation. The Purchaser acknowledges that legal
counsel for the Company has not represented such Purchaser in connection with
this Agreement, the Notes, or the transactions contemplated hereby or thereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

17

--------------------------------------------------------------------------------







EXHIBIT I

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


“COMPANY”
 
“PURCHASER”
CHENIERE ENERGY, INC.
 
RRJ CAPITAL II LTD
 
 
 
 
 
 
 
By:
/s/ Michael J. Wortley
 
By:
/s/ Richard T. Ong
 
Name:
Michael J. Wortley
 
 
Name:
Richard T. Ong
 
Title:
Senior Vice President and
 
 
Title:
Director
 
 
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------







Exhibit A



NEITHER THIS 2014 UNSECURED CONVERTIBLE NOTE (THIS “NOTE”) NOR THE SHARES INTO
WHICH THIS NOTE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THIS NOTE AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR PLEDGED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE
TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A OR TO PERSONS OUTSIDE OF THE US PURSUANT
TO REGULATION S UNDER SAID ACT.
FORM OF 2014 UNSECURED PIK CONVERTIBLE NOTE
Original Principal Amount: US$1,000,000,000
Issuance Date: November 28, 2014



FOR VALUE RECEIVED, Cheniere Energy, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of RRJ Capital II Ltd or its
registered assigns (the “Holder”) (i) the amount set out above as the Original
Principal Amount (as such amount may be (i) increased pursuant to the payment of
any PIK Interest (as defined below), or (ii) reduced pursuant to any conversion
effected in accordance with the terms hereof or otherwise, the balance of such
amount from time to time being the “outstanding Principal balance”) when due,
whether upon the Maturity Date (as defined below), acceleration, or otherwise
(in each case in accordance with the terms hereof). The Company further promises
to pay interest on any outstanding Principal from time to time, in the manner
and at the interest rates specified in Section 2 hereof. This 2014 Unsecured PIK
Convertible Note (including all 2014 Unsecured PIK Convertible Notes issued (i)
in payment of PIK Interest under Section 2(b) and (ii) in exchange, transfer or
replacement hereof) (the “Note” and, where the context requires, collectively,
the “Notes”), is issued pursuant to the Subscription Agreement (as defined
below) on the Issuance Date. Certain capitalized terms used herein are defined
in Section 24. Capitalized terms used but not defined herein shall have the
meanings set forth in the Subscription Agreement.
1.PAYMENTS OF PRINCIPAL.
(a)Provided there is no Default and the Holder has not elected either the
Fundamental Change Option pursuant to Section 4 or the Dividend Recapitalization
Option pursuant to Section 5, the entire unpaid Principal balance of the Note
(together with any accrued and unpaid Interest thereon in respect of the period
commencing on the last Interest Payment Due Date prior to the Maturity Date, and
ending on the Maturity Date) will be due and payable on the Maturity Date. On
the Maturity Date, the Company shall pay to the Holder an amount representing
the entire outstanding Principal balance of the Note (together with any accrued
and unpaid Interest) in (i) cash or (ii) at the election of the Holder, shares
of common stock, par value US$0.003 per share (the “Common Stock”) of the
Company. If the Holder delivers a written notice to the Company on or before the
Maturity Date requesting that payment of the entire outstanding Principal
balance of the Note (together with any accrued and unpaid Interest) be made in
Common Stock, the Company shall convert the Conversion Amount (as defined below)
due on the Maturity Date into fully paid and nonassessable shares of Common
Stock at the Conversion Rate (as defined below). If the Holder makes an election
as described in this Section 1(a), the Company shall be entitled to (i) deliver
shares of Common Stock to the Holder, (ii) pay the Holder an amount in cash
equal to the market price (or, if no such market price exists, the fair market
value) (as determined in good faith by the Board of Directors, whose good faith
determination shall be conclusive and described in a resolution of the Board of
Directors) (as to any securities or other property, the “Fair Market Value”) of
the Common Stock on the Maturity Date, or (iii) any combination thereof.
(b)The “Maturity Date” shall be May 28, 2021.
2.INTEREST; INTEREST RATE.




--------------------------------------------------------------------------------







EXHIBIT I

(a)During the term of this Note, Interest shall accrue on the outstanding
Principal balance of the Note at an interest rate of 4.875% per annum,
commencing on the Issuance Date, payable semi-annually in arrears on each June
30 and December 31, commencing December 31, 2014 (each, an “Interest Payment Due
Date”), in the form of additional Notes in denominations (rounded if necessary
to the nearest dollar, and on the other terms herein except for the issuance
date) of One Dollar (US$1.00) and integral multiples thereof (“PIK Interest”),
in an aggregate amount equal to the amount of Interest that would be payable on
this Note, if such Interest were paid in cash. Any such additional Notes shall
accrue Interest at the interest rate set forth above.
(b)On each Interest Payment Due Date, the Company shall issue and deliver the
additional Notes representing the amount of the PIK Interest to the Holder
entitled to such payment of PIK Interest or, upon notice to the Holder, in lieu
of delivering physical additional Notes, the Company shall make a record on its
books of the additional Notes so issued without delivering physical Notes to the
Holder.
(c) Interest hereunder will be paid to the Holder or its assignee in whose name
this Note is registered on the records of the Company regarding registration and
transfers of Notes. All Interest will be computed on the basis of a 360-day year
of twelve 30-day months.
3.CONVERSION OF NOTES. This Note shall be convertible by the Holder into shares
of the Company’s Common Stock on the terms and conditions set forth in this
Section 3.
(a)Conversion Right. Provided that the Closing Sale Price of the Common Stock is
greater than or equal to the Conversion Price (as defined below) on the
Conversion Date (as defined below), the Holder shall be entitled to convert, at
the Holder’s sole option, any portion of the outstanding and unpaid Conversion
Amount (as defined below) into fully paid and nonassessable shares of Common
Stock, at the Conversion Rate (as defined below). The Company shall not issue
any fractional shares of Common Stock upon any conversion. If the Holder elects
to convert its Note into Common Stock as described in this Section 3(a), the
Company shall be entitled to (i) deliver shares of Common Stock to the Holder,
(ii) pay the Holder an amount in cash equal to the market value of the shares
calculated using the Closing Sale Price of the Common Stock on the Conversion
Date, or (iii) any combination thereof. If the issuance of Common Stock would
result in the issuance of a fractional share of Common Stock, the Company shall
pay a cash adjustment in respect of such fractional share in an amount equal to
the same fraction of the Closing Sale Price on the Conversion Date. The Company
shall pay any and all transfer, stamp and similar taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount; provided that the Company shall not be required to pay any
tax that may be payable in respect of any issuance of Common Stock to any Person
other than the converting Holder or with respect to any income tax due by the
Holder with respect to such Common Stock and the Company shall not be required
to make any such issuance or delivery unless and until the Person otherwise
entitled to such issuance or delivery has paid to the Company the amount of any
such tax or has established, to the satisfaction of the Company, that such tax
has been paid or is not payable.
(b)Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount shall be determined by dividing (x) such
Conversion Amount by (y) the then applicable Conversion Price (the “Conversion
Rate”).
(i)“Conversion Amount” means the sum of (A) the portion of the outstanding
Principal balance of the Note to be converted, with respect to which this
determination is being made, and (B) any accrued and unpaid Interest on the
outstanding Principal balance of the Note as at the Conversion Date, if any.
(ii)“Conversion Price” initially means US$93.64, subject to adjustment from time
to time as set forth herein.
(c)Mechanics of Conversion.
(i)Optional Conversion. With effect only from the date that is one (1) year
following the Closing Date, the Holder may convert any Conversion Amount into
shares of Common Stock on any

2

--------------------------------------------------------------------------------







EXHIBIT I

date (a “Conversion Date”) by (A) transmitting by facsimile (or otherwise
deliver), for receipt on or prior to 11:59 p.m., New York Time, on such date, a
copy of an executed notice of conversion in the form attached hereto as Exhibit
I (the “Conversion Notice”) to the Company and (B) surrendering this Note to a
reputable common carrier for delivery to the Company as soon as practicable on
or following such date (or an indemnification undertaking with respect to this
Note in the case of its loss, theft or destruction). On or before the third
(3rd) Trading Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile a confirmation of receipt of such Conversion
Notice to the Holder and the Company’s transfer agent (the “Transfer Agent”). If
this Note is physically surrendered for conversion and the outstanding Principal
balance of this Note (together with any accrued and unpaid Interest) is greater
than the Conversion Amount being converted, then the Company shall as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note (in
accordance with Section 14(d)) representing the outstanding Principal balance of
the Note not converted. For the avoidance of doubt, any accrued and unpaid
Interest on the outstanding Principal balance of the Note not converted shall
remain outstanding and payable at the next Interest Payment Due Date. The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date. In the event
of a partial conversion of this Note pursuant hereto, the Conversion Amount
converted shall be deducted from the aggregate amount of the outstanding
Principal balance of the Note and any accrued and unpaid Interest thereon for
the purposes of calculating future Interest payments due on the Note pursuant to
Section 2 following such partial conversion.
(ii)Delivery of Certificates. On or before the third (3rd) Trading Day following
the date of receipt of a Conversion Notice or request for removal of restrictive
legends on the shares of Common Stock issuable in connection therewith, the
Company shall (i) provided that the Transfer Agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder’s or its designee’s balance account with DTC through
its Deposit Withdrawal Agent Commission system or (ii) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled. To the extent that
Exchange Shares are represented by certificates, such certificates shall be in
such form or forms as shall be approved by the Board of Directors. Such
certificate shall be issued in consecutive order and shall be numbered in the
order of their issue, and shall be signed by the Chairman, the President or any
Vice President and the Secretary, any Assistant Secretary, the Treasurer or any
Assistant Treasurer. Any or all of the signatures on a certificate may be a
facsimile. In the event any such officer who has signed or whose facsimile
signature has been placed upon a certificate shall have ceased to hold such
office or to be employed by the Company before such certificate is issued, such
certificate may be issued by the Company with the same effect as if such officer
had held such office on the date of issue.
4.OPTIONAL REPAYMENT UPON FUNDAMENTAL CHANGE. If a Fundamental Change occurs,
the Company shall deliver to the Holder a Fundamental Change Notice no less than
ten (10) days prior to the Fundamental Change Effective Date. The Holder will
have a one-time option to put all of the Note (if then outstanding) to the
Company in exchange for (i) if the consideration received for the transaction or
transactions is at least 10% cash (or non-capital stock), the payment in cash of
an amount equal to one hundred and twenty-five percent (125%) of the entire
outstanding Principal balance of the Note and accrued and unpaid Interest
thereon; or (ii) if at least 90% of the consideration received for the
transaction or transactions is in the form of capital stock, the payment in cash
of an amount equal to one hundred percent (100%) of the entire Principal balance
of the Note and accrued and unpaid Interest thereon, in each case payable within
five (5) business days following the Fundamental Change Effective Date (the
“Fundamental Change Option”). If the Holder does not elect the Fundamental
Change Option in connection with the Fundamental Change, the provisions of
Section 6(h) shall apply.
5.OPTIONAL REPAYMENT UPON A DIVIDEND RECAPITALIZATION. If a Dividend
Recapitalization occurs, the Company shall deliver to the Holder a Dividend
Recapitalization Notice no less than ten (10) days prior to the Dividend
Recapitalization Effective Date. If, following a Dividend Recapitalization of
the Company, the Ninety-Day VWAP falls below US$30, the Holder will have a
one-time option to put all of the Note (if then outstanding) to the Company in
exchange for the payment in cash of the entire outstanding Principal balance

3

--------------------------------------------------------------------------------







EXHIBIT I

of the Note and accrued and unpaid Interest thereon, payable within five (5)
business days following the Dividend Recapitalization Effective Date (the
“Dividend Recapitalization Option”).
6.ADJUSTMENT OF CONVERSION PRICE.
(a)In case the Company shall pay or make a dividend or other distribution on any
class of capital stock of the Company payable in Common Stock, the Conversion
Price in effect at the opening of business on the day following the date fixed
for the determination of stockholders entitled to receive such dividend or other
distribution shall be reduced by multiplying such Conversion Price by a fraction
of which the numerator shall be the number of shares of Common Stock outstanding
at the close of business on the date fixed for such determination and the
denominator shall be the sum of such number of shares and the total number of
shares constituting such dividend or other distribution, such reduction to
become effective immediately after the opening of business on the day following
the date fixed for such determination. (For the purposes of determining
adjustments to the Conversion Price as set forth herein, shares of Common Stock
held in the treasury of the Company, and distributions or issuances in respect
thereof shall be disregarded).
(b)In case the Company shall issue rights or warrants to all or substantially
all holders of its Common Stock entitling them, for a period of not more than
forty-five (45) days, to subscribe for or purchase shares of Common Stock at a
price per share less than the Current Market Price on the date fixed for the
determination of stockholders entitled to receive such rights or warrants, the
Conversion Price in effect at the opening of business on the day following the
date fixed for such determination shall be reduced by multiplying such
Conversion Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding at the close of business on the date fixed
for such determination plus the number of shares of Common Stock which the
aggregate of the offering price of the total number of shares of Common Stock so
offered for subscription or purchase would purchase at such Current Market Price
and the denominator shall be the number of shares of Common Stock outstanding at
the close of business on the date fixed for such determination plus the number
of shares of Common Stock so offered for subscription or purchase, such
reduction to become effective immediately after the opening of business on the
day following the date fixed for such termination. In case any rights or
warrants referred to in this paragraph in respect of which an adjustment shall
have been made shall expire unexercised, the Conversion Price shall be
readjusted at the time of such expiration to the Conversion Price that would
then be in effect if no adjustment had been made on account of the distribution
or issuance of such expired rights or warrants.
(c)In case outstanding shares of Common Stock shall be subdivided into a greater
number of shares of Common Stock, the Conversion Price in effect at the opening
of business on the day following the day upon which such subdivision becomes
effective shall be proportionately reduced, and conversely, in case outstanding
shares of Common Stock shall each be combined into a smaller number of shares of
Common Stock, the Conversion Price in effect at the opening of business on the
day following the day upon which such combination becomes effective shall be
proportionately increased, such reduction or increase, as the case may be, to
become effective immediately after the opening of business on the day following
the day upon which such subdivision or combination becomes effective.
(d)In case the Company shall, by dividend or otherwise, distribute to all or
substantially all holders of its Common Stock evidences of indebtedness, shares
of capital stock of any class or series, other securities, cash or assets,
Common Stock, rights or warrants referred to in Section 6(b) and other than
pursuant to a Fundamental Change or a dividend or distribution payable
exclusively in cash), the Conversion Price in effect immediately prior to the
close of business on the date fixed for the payment of such distribution shall
be reduced by multiplying such Conversion Price by a fraction of which the
numerator shall be the Current Market Price on the date fixed for such payment
less the then Fair Market Value of the portion of such evidences of
indebtedness, shares of capital stock, other securities, cash and assets
distributed per share of Common Stock and the denominator shall be such Current
Market Price, such reduction to become effective immediately prior to the
opening of business on the day following the date fixed for such payment. In
case the Company shall, by dividend or otherwise, distribute to all or
substantially all holders of Common Stock shares of any capital stock of, or
other equity interest in, any subsidiary or other business unit of the Company
(a “Spin Off”) and, immediately after such distribution, such capital stock or
other equity interest is registered under the Exchange Act and listed and
publicly traded on a national

4

--------------------------------------------------------------------------------







EXHIBIT I

securities exchange registered under Section 6 of the Exchange Act, then the
Conversion Price in effect immediately prior to the close of business on the
date fixed for such distribution shall be reduced by multiplying such Conversion
Price by a fraction of which the numerator shall be (i) the Current Market Price
on the date fixed for such distribution less (ii) the average of the Closing
Prices of the amount of such capital stock or other equity interests distributed
per share of Common Stock on such exchange during the first ten days of such
public trading immediately following and including the effective date of the
Spin Off and the denominator shall be the Current Market Price on the date fixed
for such distribution.
(e)In case the Company shall, by dividend or otherwise, make a distribution to
all or substantially all holders of its Common Stock payable exclusively in cash
(other than pursuant to a Fundamental Change) in an aggregate amount that, when
combined with the aggregate amount paid in respect of all other distributions to
all or substantially all holders of its Common Stock paid exclusively in cash
within the twelve (12) months preceding the date fixed for the payment of such
distribution to the extent such amount has not already been applied in a prior
adjustment pursuant to this paragraph, exceeds nine percent (9%) of the product
of the Current Market Price on the date fixed for such payment times the number
of shares of Common Stock on which such distribution is paid (such excess being
herein referred to as the “Excess Distribution Amount”), the Conversion Price in
effect immediately prior to the close of business on the date fixed for such
payment shall be reduced by multiplying such Conversion Price by a fraction of
which the numerator shall be the Adjusted Current Market Price on the date fixed
for such payment less the Per Share Excess Distribution Amount paid in such
distribution and the denominator shall be such Adjusted Current Market Price,
such reduction to become effective immediately prior to the opening of business
on the day following the date fixed for such payment.
(f)In case the Company or any subsidiary of the Company shall consummate a
tender or exchange offer for all or any portion of the Common Stock, the
Conversion Price in effect immediately prior to the close of business on the
date of expiration of such tender or exchange offer shall be reduced by
multiplying such Conversion Price by a fraction of which the numerator shall be
the Current Market Price on such date of expiration less the Per Share Premium
Amount (as hereinafter defined) paid in such tender or exchange offer and the
denominator shall be such Current Market Price, such reduction to become
effective immediately prior to the opening of business on the day following such
date of expiration.
(g)In case the Company shall, by dividend or otherwise, make a distribution
referred to in Section 6(d) or 6(e), the Holder converting this Note (or any
portion of the outstanding Principal balance of this Note (together with any
accrued and unpaid Interest thereon)) subsequent to the close of business on the
date fixed for the determination of stockholders entitled to receive such
distribution and prior to the effectiveness of the Conversion Price adjustment
in respect of such distribution shall also be entitled to receive, for each
share of Common Stock into which this Note (or portion of the outstanding
Principal balance of this Note (together with any accrued and unpaid Interest
thereon) being converted), the portion of the evidences of indebtedness, shares
of capital stock, other securities, cash and assets so distributed applicable to
one share of Common Stock; provided, however, that, at the election of the
Company (whose election shall be evidenced by a resolution of the Board of
Directors) with respect to all holders so converting, the Company may, in lieu
of distributing to such holder any portion or all of such evidences of
indebtedness, shares of capital stock, other securities, cash and assets to
which such holder is entitled as set forth above, (i) pay such holder an amount
in cash equal to the Fair Market Value thereof or (ii) distribute to such holder
a due bill therefor, provided that such due bill (A) meets any applicable
requirements of the principal national securities exchange or other market on
which the Common Stock is then traded and (B) requires payment or delivery of
such evidences of indebtedness, shares of capital stock, other securities, cash
or assets no later than the date of payment thereof to holders of shares of
Common Stock receiving such distribution.
(h)In the event of any reclassification of outstanding shares of Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value), or in the event of any Fundamental Change, and provided
in the case of a Fundamental Change that the Holder does not elect the
Fundamental Change Option pursuant to Section 4, each Note then outstanding
shall, without the consent of any Holder of Notes, become convertible in
accordance with this Agreement, only into the kind and amount of securities (of
the Company or another issuer), cash and other property receivable upon such
reclassification or Fundamental Change by a holder of the number of shares of
Common Stock into which such Note could have been converted

5

--------------------------------------------------------------------------------







EXHIBIT I

immediately prior to such reclassification or Fundamental Change, after giving
effect to any adjustment event. The provisions of this Section 6(h) and any
equivalent thereof in any such securities similarly shall apply to successive
reclassifications or Fundamental Changes. The provisions of this Section 6(h)
and Section 4 shall be the sole rights of Holders of Notes in connection with
any reclassification or Fundamental Change and such Holders shall have no
separate vote thereon.
(i)The Company may not engage in any transaction if, as a result thereof, the
Conversion Price would be reduced to below the par value per share of the Common
Stock.
(j)No adjustment in the Conversion Price shall be required unless such
adjustment would require an increase or decrease of at least one tenth of one
percent (0.1%) in the Conversion Price; provided, however, that any adjustments
which by reason of this Section 6(j) are not required to be made shall be
carried forward and taken into account in any subsequent adjustment.
7.DEFAULT. Subject to the terms of Section 8, the Holder may terminate all of
the Holder’s obligations under the Note and the Subscription Agreement,
accelerate each applicable Note and declare such Note to be due and payable if
any of the following events of default (a “Default”) occur and have not been
waived in writing by the Holder:
(a)Nonpayment of Principal. The Company fails to pay when due any amount of the
outstanding Principal balance of the Note; or
(b)Nonpayment of Interest. The Company fails to pay any installment of Interest
on the Note when due and payable; or
(c)Representations and Warranties. Any representation or warranty made to the
Holder in the Subscription Agreement proves to be false or erroneous in any
material respect when made; or
(d)Bankruptcy. The institution of bankruptcy, reorganization, readjustment of
any debt, liquidation or receivership proceedings by or against the Company
occurs under Title 11 of the United States Code entitled “Bankruptcy”, as
amended, or any part thereof, or under any other laws, whether state or federal,
for the relief of debtors, now or hereafter existing which is not dismissed
within ninety (90) days of the institution thereof; or
(e)Insolvency. Any admission by the Company that the Company is unable to pay
its debts as such debts mature or an assignment for the benefit of the creditors
of the Company; or
(f)Judgment. Entry by any court of a final judgment in an amount in excess of
US$250,000,000.00 against the Company which is not discharged or stayed within
ninety (90) days thereof; or
(g)Receivership. The appointment of a receiver or trustee for the Company; or
(h)Acceleration of Other Debt. The acceleration of the maturity of any
indebtedness for borrowed money of the Company owing to any other Person in an
amount in excess of US$250,000,000.00, provided however, if the documents
evidencing the accelerated indebtedness do not provide for a cure period prior
to acceleration and the Company causes the acceleration to be rescinded within
sixty (60) days after the date of acceleration, then the event of Default under
this Section 7 will be deemed to be cured as a result of such rescission of
acceleration within such sixty (60) day period.
If the Company cures or causes to be cured such Default within sixty (60) days
after receiving written notice thereof, the parties will be restored to their
respective rights and obligations under this Agreement as if no Default had
occurred.

6

--------------------------------------------------------------------------------







EXHIBIT I

8.REMEDIES. On the occurrence of an event of Default which has not been timely
cured as provided in Section 7:
(a)Acceleration of Note. With the approval of the Holders holding a majority of
the aggregate outstanding Principal balance of the then outstanding Notes, a
Holder may, at such Holder’s option, declare all Notes of, and all sums due to
the Holder pursuant to its Notes and/or the Subscription Agreement to be
immediately due and payable, whereupon the same will become forthwith due and
payable and the Holder will be entitled to proceed to selectively and
successively enforce the Holder’s rights under the Subscription Agreement or any
other instruments delivered to the Holder in connection with the Subscription
Agreement (including any Notes).
(b)Waiver of Default. The Holder shall, upon execution of an instrument or
instruments in writing signed by Holders holding a majority of the aggregate
outstanding Principal balance of the then outstanding Notes, waive any Default
which has occurred together with any of the consequences of such Default and, in
such event, the Holder and the Company will be restored to their respective
former positions, rights and obligations hereunder. Any Default so waived will,
for all purposes of this Agreement with respect to the Holder, be deemed to have
been cured and not to be continuing, but no such waiver will extend to any
subsequent or other Default or impair any consequence of such subsequent or
other Default.
(c)Cumulative Remedies. No failure on the part of the Holder to exercise and no
delay in exercising any right hereunder will operate as a waiver thereof, nor
will any single or partial exercise by the Holder of any right hereunder
preclude any other or further right of exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not alternative.
9.DEFAULT INTEREST.
(a)Upon the occurrence of an event of Default which has not been timely cured
during the sixty (60) day cure period as provided in Section 7, Interest shall
accrue on the amount of the then outstanding Principal balance of the Note and
any accrued and unpaid Interest thereon at a rate equal to the rate of Interest
in effect immediately prior to adjustment pursuant to this Section 9(a) plus 2%
per annum (“Default Interest”) from the date on which such event of Default
occurred up to the date on which that event of Default is remedied by the
Company or waived by the Holder (or, if earlier, the Maturity Date) as well
after as before judgment. Default Interest shall be payable in the same form as
PIK Interest and will accrue daily on the basis of a 360-day year of twelve
30-day months in arrears.
(b)If the Company fails to close the Registered Exchange Offer or to cause a
Registration Statement to be effective by the date that is one (1) year from
Closing, Interest shall accrue on the amount of the then outstanding Principal
balance of the Note and any accrued and unpaid Interest thereon (“Registration
Default Interest”) at a rate equal to the rate of Interest in effect immediately
prior to adjustment pursuant to this Section 9(b) plus (i) for the first 180
days during which such Registration Default Interest is applicable, 0.5% per
annum, and (ii) thereafter, 1.0% per annum, from the date that is one (1) year
from Closing until the date upon which such Registered Exchange Offer closes or
such Registration Statement becomes effective, as applicable, (or, if earlier,
the Maturity Date); provided that if the Notes are freely tradable and a
Registration Statement has been declared effective with respect to the shares of
Common Stock, the Registration Default Interest shall cease to apply.
Registration Default Interest shall be payable in the same form as PIK Interest
and will accrue daily on the basis of a 360-day year of twelve 30-day months in
arrears.
10.RESERVATION OF AUTHORIZED SHARES. So long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized but unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, the number of shares of Common
Stock as shall from time to time be necessary to effect the conversion of all of
the Notes then outstanding; provided that at no time shall the number of shares
of Common Stock so reserved be less than the number of shares required to be
reserved by the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”).

7

--------------------------------------------------------------------------------







EXHIBIT I

11.VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by New York law and as expressly provided in this Note.
12.VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. This Note may not be amended
other than with the written consent of the Holder and the Company.
13.TRANSFER AND RELATED PROVISIONS.
(a)This Note may be offered, sold, assigned or transferred by the Holder (i) in
accordance with Section 8.2 of the Subscription Agreement and (ii) subject to
the restrictive legends on this Note.
(b)The Company shall maintain and keep updated a register (the “Register”) for
the recordation of the names and addresses of the holders of each Note and the
outstanding Principal balance of the Notes held by such holders (the “Registered
Notes”). The entries in the Register shall be conclusive and binding for all
purposes absent manifest error. The Company and the holders of the Notes shall
treat each Person whose name is recorded in the Register as the owner of a Note
for all purposes, including, without limitation, the right to receive payments
of Principal hereunder, notwithstanding notice to the contrary. A Registered
Note may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register. Upon its receipt of a satisfactory request
to assign or sell all or part of any Registered Note by a Holder and the
physical surrender of this Note to the Company, the Company shall record the
information contained therein in the Register and issue one or more new
Registered Notes, the aggregate outstanding Principal balance of which is the
same as the entire outstanding Principal balance of the surrendered Registered
Note, to the designated assignee or transferee pursuant to Section 14.
14.REISSUANCE OF THIS NOTE.
(a)Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 14(d)),
registered as the Holder may request, representing the outstanding Principal
balance of the Note being transferred by the Holder and, if less than the entire
outstanding Principal balance of the Note held by the Holder is being
transferred, a new Note (in accordance with Section 14(d)) to the Holder
representing the outstanding Principal balance of the Note not being
transferred. The Holder and any transferee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 13(b)
following conversion or redemption of any portion of this Note, the outstanding
Principal balance represented by this Note may be less than the outstanding
Principal balance stated on the face of this Note.
(b)Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 14(d)) representing the outstanding Principal.
(c)Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 14(d)) representing in the
aggregate the outstanding Principal of this Note, and each such new Note will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.
(d)Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the remaining outstanding Principal balance (or in the case of a new Note being
issued pursuant to Section 14(a) or Section 14(c), the outstanding Principal
balance designated by the Holder which, when added to the aggregate outstanding
Principal balance represented by the other new Notes issued in connection with
such issuance, does not exceed the remaining outstanding Principal balance under
this Note immediately prior to such issuance of new Notes), (iii) shall have an
issuance date, as indicated on the face of such new Note, which is

8

--------------------------------------------------------------------------------







EXHIBIT I

the same as the Issuance Date of this Note, (iv) shall have the same rights and
conditions as this Note, and (v) shall represent accrued and unpaid Default
Interest and Registration Default Interest on the outstanding Principal balance
of this Note, if any, from the Issuance Date.
15.REMEDIES. No right or remedy herein conferred upon or reserved to the Holder
is intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
16.ENFORCEMENT COSTS. Upon demand therefor, the Company agrees to pay to the
Holder all costs and fees arising out of enforcing this Note, whether incurred
in any court action, arbitration, or mediation, on appeal, in any bankruptcy (or
state receivership or other insolvency or similar proceedings or circumstances),
in any forfeiture, and for any post-judgment collection services (collectively,
“Enforcement Costs”).
17.CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Holders and shall not be construed against any person as
the drafter hereof. The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note.
18.FAILURE OR INDULGENCE NOT WAIVER. The Holder shall not by any act or omission
be deemed to waive any of its rights or remedies under this Note or the
Subscription Agreement unless such waiver shall be in writing and signed by the
Holder, and then only to the extent specifically set forth therein.
19.DISPUTE RESOLUTION. In the case of notice from the Holder of a dispute as to
the determination of the Closing Price or the arithmetic calculation of the
Conversion Rate, the Company shall submit to the Holder its determinations or
arithmetic calculations via facsimile or electronic mail within five (5)
Business Days of receipt of such notice from the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation within five
(5) Business Days of the expiration of the foregoing initial five (5) Business
Days, then the Company shall, within five (5) Business Days thereafter submit
via facsimile or electronic mail (a) the disputed determination of the Closing
Price to an independent, reputable investment bank (which is ranked in the top
twenty (20) investment banks nationally, by revenue) selected by the Company and
approved by the Holder, or (b) the disputed arithmetic calculation of the
Conversion Rate to the Company’s independent, outside accountant (which is
ranked in the top twenty (20) accounting firms nationally, by revenue). The
Company, at the Company’s expense, shall cause the investment bank, or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than ten (10)
Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s, or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error. The procedures required by this Section 19 are collectively
referred to herein as the “Dispute Resolution Procedures.”
20.NOTICES AND PAYMENTS.
(a)Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
8.7 of the Subscription Agreement. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore. Without
limiting the generality of the foregoing, the Company will give written notice
to the Holder (i) immediately upon any adjustment of the Conversion Price,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment and (ii) at least twenty (20) days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Change, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
(b)Payments. Whenever any payment of cash is to be made by the Company to any
Person

9

--------------------------------------------------------------------------------







EXHIBIT I

pursuant to this Note, such payment shall be made in lawful money of the United
States of America by a check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of the Holder, shall
initially be as set forth in Section 8.7 of the Subscription Agreement);
provided that the Holder may elect to receive a payment of cash via wire
transfer of immediately available funds by providing the Company with prior
written notice setting out such request and the Holder’s wire transfer
instructions. Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day and, in the case of any Interest
Payment Due Date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of Interest due on such date. All payments to be made
by the Company under this Note shall be paid free and clear of and without any
deduction or withholding for or on account of, any and all taxes, unless such
deduction or withholding is required by law.
21.CANCELLATION. After all outstanding Principal balances and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.
22.WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Subscription Agreement.
23.GOVERNING LAW, JURISDICTION AND SEVERABILITY. This Note shall be construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby submits to
the exclusive jurisdiction of the state and federal courts sitting in the
Borough of Manhattan in New York City for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder.
24.CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:
(a)“Adjusted Current Market Price” means, with respect to any distribution, the
Current Market Price used for the applicable adjustment to the Conversion Price
less the Per Share De Minimus Distribution Amount paid in such transaction.
(b)“Bloomberg” means Bloomberg Financial Markets.
(c)“Board of Directors” means the Board of Directors of the Company or, with
respect to any action to be taken by the Board of Directors, any committee of
the Board of Directors duly authorized to take such action.
(d)“Business Day” means any day other than Saturday, Sunday or other day on
which

10

--------------------------------------------------------------------------------







EXHIBIT I

commercial banks in The City of New York and the Republic of Singapore are
authorized or required by law to remain closed.
(e) “Closing Price” means, for any security as of any date, the closing price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market is not the principal securities exchange
or trading market for such security, the closing price, respectively, of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg. If the Closing Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Price, as the case may be, of such security on such date
shall be the fair market value as mutually determined by the Company and the
Holder. If the Company and the Holder are unable to agree upon the fair market
value of such security, then such dispute shall be resolved pursuant to Section
19. All such determinations to be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.
(f)“Current Market Price” on any date in question means, with respect to any
adjustment in conversion rights as set forth herein, the average of the daily
Closing Prices for the Common Stock for the five (5) consecutive Trading Days
selected by the Board of Directors commencing not more than twenty (20) Trading
Days before, and ending not later than, the earlier of the date in question and
the day before the Ex Date with respect to the transaction requiring such
adjustment; provided, however, that (i) if any other transaction occurs
requiring a prior adjustment to the Conversion Price and the Ex Date for such
other transaction falls after the first of the five consecutive Trading Days so
selected by the Board of Directors, the Closing Price for each such Trading Day
falling prior to the Ex Date for such other transaction shall be adjusted by
multiplying such Closing Price by the same fraction by which the Conversion
Price is so required to be adjusted as a result of such other transaction and
(ii) if any other transaction occurs requiring a subsequent adjustment to the
Conversion Price and the Ex Date for such other transaction falls on or before
the last of the five (5) consecutive Trading Days so selected by the Board of
Directors, the Closing Price for each such Trading Day falling on or after the
Ex Date for such other transaction shall be adjusted by dividing such Closing
Price by the same fraction by which the Conversion Price is so required to be
adjusted as a result of such other transaction.
(g)“Dividend Recapitalization” means any dividend to any or all of the holders
of capital stock of the Company that is funded directly or indirectly by the
incurrence of $500,000,000.00 or more of Indebtedness.
(h)“Dividend Recapitalization Effective Date” means the date on which the
Company pays a dividend to its stockholders in connection with a Dividend
Recapitalization.
(i)“Dividend Recapitalization Notice” means a notice from the Company to the
Holder stating: (a) that a Dividend Recapitalization will occur; (b) the
Dividend Recapitalization Effective Date with respect to that Dividend
Recapitalization; and (c) the procedures that the Holder must follow to elect
the Dividend Recapitalization Option provided in Section 5.
(j)“Ex Date” means (i) when used with respect to any dividend, distribution or
issuance, the first date on which the Common Stock trades regular way on the
relevant exchange or in the relevant market from which the Closing Price is
obtained without the right to receive such dividend, distribution or issuance,
(ii) when used with respect to any subdivision or combination of shares of
Common Stock, the first date on which the Common Stock trades regular way on
such exchange or in such market after the time at which such subdivision or
combination becomes effective, (iii) when used with respect to any tender or
exchange offer, the first date on which the Common Stock trades regular way on
such exchange or in such market after such tender or exchange offer expires and
(iv) when used with respect to any other transaction, the date of consummation
of such transaction.
(k)“Fundamental Change” means any of the following events: (i) the sale, lease,
exchange, license or other transfer, in one or a series of related transactions,
of all or substantially all of the Company’s assets (determined on a
consolidated basis) to any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act); (ii) the adoption of a plan the
consummation of which would result in the liquidation or dissolution

11

--------------------------------------------------------------------------------







EXHIBIT I

of the Company; or (iii) the acquisition, directly or indirectly, by any Person
or group (as such term is used in Section 13(d)(3) of the Exchange Act) of
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of more
than 50% of the aggregate voting power of the fully diluted equity interests in
the Company (but excluding for the purposes of the calculation of the fully
diluted equity interests in the Company, any shares of Common Stock that would
be issued on conversion of the then outstanding Principal balance of issued
Notes and any accrued and unpaid Interest thereon).
(l)“Fundamental Change Effective Date” means the date on which a Fundamental
Change occurs.
(m)“Fundamental Change Notice” means a notice from the Company to the Holder
stating: (i) that a Fundamental Change will occur; (ii) the Fundamental Change
Effective Date with respect to that Fundamental Change; and (c) the procedures
that the Holder must follow to elect the Fundamental Change Option provided in
Section 4.
(n)“Fundamental Change Option” has the meaning ascribed to that term in Section
4.
(o)“GAAP” means generally accepted accounting principles, consistently applied.
(p)“Group” means the Company and its subsidiary undertakings (from time to
time).
(q)“Indebtedness” means, with respect to any Person, any indebtedness of such
Person, whether or not contingent, in respect of borrowed money or evidenced by
bonds, notes, debentures or similar instruments or letters of credit, if and to
the extent any of the foregoing indebtedness (other than letters of credit)
would appear as a liability upon a balance sheet of such Person prepared in
accordance with GAAP.
(r)“Interest” means interest on any outstanding Principal balance from time to
time, in the manner and at the interest rates specified in Section 2 hereof and
Default Interest or Registration Default Interest payable in accordance with
Section 9 (if any).
(s)“Issuance Date” means the date the Company initially issued Notes pursuant to
the terms of the Subscription Agreement.
(t) “Ninety-Day VWAP” means the average of the Daily VWAP of the Common Stock
for each day during the ninety (90) consecutive Trading Days immediately
following and including the Dividend Recapitalization Effective Date.
(u)“Per Share De Minimus Distribution Amount” means, with respect to any
distribution, (i) the cash paid in such distribution less the Excess
Distribution Amount paid in such distribution divided by (ii) the number of
shares of Common Stock on which such distribution is paid.
(v)“Per Share Excess Distribution Amount” means, with respect to any
distribution, (i) the Excess Distribution Amount paid in such distribution
divided by (ii) the number of shares of Common Stock on which such distribution
is paid.
(w)“Per Share Premium Amount” means, with respect to any tender or exchange
offer, (i) the Premium Amount paid as part of such tender or exchange offer
divided by (ii) the Post-Tender Offer Number of Common Shares.
(x)“Person” means an individual or legal entity, including but not limited to a
corporation, a limited liability company, a partnership, a joint venture, a
trust, an unincorporated organization and a government or any department or
agency thereof.
(y)“Post-Tender Offer Number of Common Shares” means, with respect to any tender
or

12

--------------------------------------------------------------------------------







EXHIBIT I

exchange offer, the number of shares of Common Stock outstanding at the close of
business on the date of expiration of such tender or exchange offer (before
giving effect to the acquisition of shares of Common Stock pursuant thereto)
minus the number of shares of Common Stock acquired pursuant thereto.
(z)“Premium Amount” means, with respect to any tender or exchange offer, (i) the
Tender Consideration paid in such tender or exchange offer minus (ii) the
product of the Current Market Price on the date of expiration of such tender or
exchange offer and the number of shares of Common Stock acquired pursuant to
such tender or exchange offer.
(aa)“Principal Market” means NYSE MKT LLC.
(bb)“SEC” means the United States Securities and Exchange Commission.
(cc)“Subscription Agreement” means that certain Subscription Agreement dated as
of November 10, 2014, by and among the Company and the initial holder of the
Notes pursuant to which the Company issued the Notes.
(dd)“Tender Consideration” means, with respect to any tender or exchange offer,
the aggregate of the cash plus the Fair Market Value of all non-cash
consideration paid in respect of such tender or exchange offer.
(ee)“Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).
(ff)“Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
[Signature Page Follows]



13

--------------------------------------------------------------------------------







EXHIBIT I

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
CHENIERE ENERGY, INC.
 
 
 
By:
 
 
 
Name:
 
 
Title:
 







--------------------------------------------------------------------------------







EXHIBIT I



CHENIERE ENERGY, INC.
CONVERSION NOTICE
Reference is made to the 2014 Unsecured Convertible Note (the “Note”) issued to
the undersigned by Cheniere Energy, Inc. (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
Common Stock, par value US$0.003 per share (the “Common Stock”) of the Company,
as of the date specified below.
Date of Conversion:
Aggregate Conversion Amount to be converted:
Please confirm the following information:
Conversion Price:
Number of shares of Common Stock to be issued:
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
Issue to:
Facsimile Number:
Authorization:




By:_________________________________
     Title:
Dated:
Account Number:
  (if electronic book entry transfer)
Transaction Code Number:
  (if electronic book entry transfer)








--------------------------------------------------------------------------------







EXHIBIT I

ACKNOWLEDGMENT
The Company hereby acknowledges this Conversion Notice and hereby directs its
transfer agent to issue the above-indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated
[                                       ] from the Company and acknowledged and
agreed to by                                                   
CHENIERE ENERGY, INC.
 
 
 
By:
 
 
 
Name:
 
 
Title:
 





